Order, Supreme Court, Bronx County (Anita Florio, J.), entered June 15, 1992, denying the motion of defendants Leemilt’s Petroleum, Inc. and Getty Petroleum Corporation for summary judgment dismissing the action without prejudice to renew upon completion of discovery, unanimously affirmed, without costs.
Defendants failed to satisfy their burden of demonstrating the absence of material issues of fact entitling them to summary judgment. A review of the record confirms the IAS Court’s finding that numerous issues of fact exist concerning the liability of the out-of-possession landlord of a gasoline service station where plaintiff allegedly sustained an ear injury due to a fence that protruded onto the public sidewalk (see, Administrative Code of City of NY §§ 27-127, 19-140; Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559). Concur — Murphy, P. J., Carro, Rosenberger, Asch and Kassal, JJ.